


--------------------------------------------------------------------------------

Exhibit 10.1







CLASS C NON-INCENTIVE UNIT PURCHASE AGREEMENT
This Class C Non-incentive Unit Purchase Agreement, dated as of July 25, 2016
(this "Agreement"), is entered into by and between SmileDirectClub, LLC, a
Tennessee limited liability company (the "Company"), and Align Technology, Inc.,
a Delaware corporation (the "Investor").  Capitalized terms used in this
Agreement and not defined shall have the meanings for such terms as set forth in
the Operating Agreement.
RECITALS
A. On the terms and subject to the conditions set forth herein, the Company is
willing to issue and sell to the Investor, and the Investor is willing to
purchase from the Company, that certain number of a new class of Non-incentive
Units in the Company for the aggregate purchase price of $46,745,035.38 million
in cash.
AGREEMENT
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
1. Authorization. The Company will, prior to the Closing (as defined below),
authorize the sale and issuance of 18,557 of the Company's Units designated as
"Class C Units" (the "Class C Units"), having the rights, privileges,
preferences and restrictions set forth in the amended and restated operating
agreement of the Company, in substantially the form attached hereto as Exhibit A
(the "Operating Agreement").
2. Sale and Issuance of Units. Subject to the terms and conditions of this
Agreement, the Investor agrees to purchase, and the Company agrees to sell and
issue to the Investor, the number of Class C Units set forth in the column
designated "Number of Class C Units" opposite the Investor's name on the
Schedule of Investors as attached hereto as Schedule I, at a cash purchase price
of $2,518.99743 per Unit (the "Purchase Price").
3. Closing. The purchase, sale and issuance of the Class C Units shall take
place at the closing (the "Closing"). The Closing shall take place at the
offices of Wilson Sonsini Goodrich & Rosati, Professional Corporation 650 Page
Mill Road, Palo Alto, California 94304, at 10:00 a.m. local time on July 25,
2016, or such other date as the Company and the Investor shall agree (the
"Closing Date").
4. Delivery. At the Closing, the Company will deliver to the Investor a
certificate registered in the Investor's name representing the number of Class C
Units that the Investor is purchasing against payment of the Purchase Price,
by wire transfer in accordance with the Company's instructions.
5. Representations and Warranties of the Company.  Except as set forth on the
Disclosure Schedule, attached as Schedule II, delivered to the Investor at the
Closing (the "Disclosure Schedule"), the Company represents and warrants to the
Investor that:
(a) Organization, Good Standing and Qualification.  The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Tennessee.  The Company has the requisite power and
authority to own and operate its properties and assets, to carry on its business
as presently conducted or proposed to be conducted, to execute and deliver this
Agreement, to issue the Class C Units and to perform its obligations pursuant to
this Agreement and its Operating Agreement.  The Company is presently qualified
to do business as a foreign company in each jurisdiction where the failure to be
so qualified could reasonably be expected to have a material adverse effect on
the Company's financial condition or business as now conducted or proposed to be
conducted (a "Material Adverse Effect").
1

--------------------------------------------------------------------------------

(b) Subsidiaries.  Each of the Company's subsidiaries is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.  None of the Company's subsidiaries owns or leases property or
engages in any activity in any jurisdiction that might require its qualification
to do business as a foreign company in such jurisdiction and in which the
failure to qualify as such would have a Material Adverse Effect.
(c) Capitalization.
(i)   Immediately prior to the Closing, the issued and outstanding Units of the
Company will consist of 51,746 Class A Units and 7,500 Class B Units
(collectively, the "Incentive Units"), and 40,000 Non-incentive Units (the
"Non-incentive Units"). The Incentive Units and the Non-incentive Units shall
have the rights, preferences, privileges and restrictions set forth in the
Operating Agreement.
(ii)   The outstanding Units immediately prior to the Closing have been duly
authorized and validly issued in compliance with applicable laws.
(iii)   The Company has reserved:
1)   40 Non-incentive Units (as may be adjusted in accordance with the
provisions of the Operating Agreement) for issuance upon exercise of the warrant
to be issued to Gin Lane Media pursuant to that certain Master Services
Agreement between the Company and Gin Lane Media dated as of April 1, 2016;
2)   549 Non-incentive Units (as may be adjusted in accordance with the
provisions of the Operating Agreement) for issuance upon exercise of the warrant
to be issued to Derris & Company, LLC pursuant to that certain Service Contract
between the Company and Derris & Company, LLC dated as of March 7, 2016;
3)   10,000 additional Class B Incentive Units are authorized for issuance in
consideration for services to or for the benefit of the Company pursuant to the
Operating Agreement.
(iv) T  he outstanding Incentive Units and Non-incentive Units are owned by the
Members and are in the numbers specified in Exhibit B.
(v)   The Company has not issued any option to purchase its Units.
(d) Authorization.  All action on the part of the Company and its directors,
officers and members necessary for the authorization, execution and delivery of
this Agreement by the Company, the authorization, sale, issuance and delivery of
the Class C Units, and the performance of all of the Company's obligations under
this Agreement has been taken or will be taken prior to the Closing.  This
Agreement, when executed and delivered by the Company, shall constitute valid
and binding obligations of the Company, enforceable in accordance with their
terms, except (i) as limited by laws of general application relating to
bankruptcy, insolvency and the relief of debtors, (ii) as limited by rules of
law governing specific performance, injunctive relief or other equitable
remedies and by general principles of equity, and (iii) to the extent the
indemnification provisions contained in this Agreement may further be limited by
applicable laws and principles of public policy.
2

--------------------------------------------------------------------------------

(e) Financial Statements.  The Company has delivered to the Investor its
unaudited balance sheet and statement of operations for the period ended
December 31, 2015 and its unaudited balance sheet and statement of operations
for the period ended June 30, 2016 (the "Financial Statements").  The Financial
Statements are correct in all material respects and present fairly the financial
condition and operating results of the Company as of the date(s) and during the
period(s) indicated therein.  The unaudited Financial Statements do not contain
additional financial statements and footnotes required under GAAP, and are
subject to normal year-end adjustments.
(f) Changes.  Since June 30, 2016 there has not been:
(i)   any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the Financial Statements, except
changes in the ordinary course of business, that has had a Material Adverse
Effect;
(ii)   any damage, destruction or loss, whether or not covered by insurance,
that has had a Material Adverse Effect;
(iii)   any waiver by the Company of a valuable right or of a material debt owed
to it;
(iv)   any change or amendment to an agreement by which the Company or any of
its assets or properties is bound or subject that has had a Material Adverse
Effect;
(v)   any loans made by the Company to or for the benefit of its employees,
officers or directors, or any members of their immediate families, other than
travel advances and other advances made in the ordinary course of its business;
(vi)   any resignation or termination of any executive officer or key employee
of the Company, and the Company is not aware of any impending resignation or
termination of employment of any such officer or key employee;
(vii)   any material change in any compensation arrangement or agreement with
any employee, director or member;
(viii)   any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets;
(ix)   any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and that is not material to the business, properties, prospects or
financial condition of the Company;
(x)   any declaration, setting aside or payment or other distribution in respect
of any of the Company's Units, or any direct or indirect redemption, purchase or
other acquisition of any of such Units by the Company;
(xi)   any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable;
(xii)   any other event or condition of any character that has had a Material
Adverse Effect; or
3

--------------------------------------------------------------------------------

(xiii)   any agreement or commitment by the Company to do any of the things
described in this Section 5(f).
(g) Material Contracts.  Except for the agreements explicitly contemplated
hereby, there are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which the Company
is a party or, to its knowledge, by which it is bound that may involve
(i) obligations of, or payments to, the Company in excess of $50,000 (other than
obligations of, or payments to, the Company arising from purchase or sale
agreements entered into in the ordinary course of business), (ii) the license of
any patent, copyright, trade secret or other proprietary right to or from the
Company other than the In-Licenses and Out-Licenses (as defined in Section
5(h)(i)) or (iii) the grant of rights to manufacture, produce, assemble,
license, market or sell the Company's products that limit the Company's
exclusive right to develop, manufacture, assemble, distribute, market or sell
its products.
(h) Intellectual Property.
(i)   Intellectual Property Rights.  Neither the operations of the Company as
currently conducted or as currently contemplated to be conducted nor any product
or service of the Company infringes or violates any patent, copyright,
trademark, trade secret or other intellectual property rights ("Intellectual
Property Rights") of any third party.  The Disclosure Schedule contains a
complete list of all patents, registered trademarks, registered copyrights and
domain names, and any pending applications for any of the foregoing, owned by
the Company or filed in the name of the Company or any of its employees.  Except
pursuant to a written confidentiality agreement, the Company has not disclosed
or made available any material Company confidential information or trade secrets
to any other person or entity.  Except for end-user licenses to standard
commercially available software  (the foregoing, "In-Licenses"), the Company is
not a party to, or bound by, any contract, agreement or license with respect to
the Intellectual Property Rights, software or other technology (collectively,
"Intellectual Property") of a third party.  Except for standard non-exclusive
end-user licenses granted by the Company with respect to the licensing or sale
of Company products or services, the Company has not granted any third party any
rights, options or licenses with respect to any Intellectual Property that is or
was owned by the Company (the foregoing, "Out-Licenses").  The Company has not
received any communication alleging, or that would put the Company on notice,
that the Company is or may be infringing or violating or, by conducting its
business as currently conducted, would infringe or violate any of the
Intellectual Property Rights of any other person or entity, nor is the Company
aware of any basis therefor.  Except as required under an In-License, the
Company is not obligated to make any material payments by way of royalties, fees
or otherwise with respect to the Intellectual Property of any other person or
entity.  There are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which the Company is a party or by which it is
bound which involve indemnification by the Company with respect to infringement
of Intellectual Property Rights.
(ii)   Proprietary Information and Invention Assignment.  Except as set forth on
the Disclosure Schedule, each person that was or is an officer or employee of
the Company has executed a confidential information and invention assignment
agreement substantially in the form(s) delivered to the Investor.  No such
officer or employee has excluded works or inventions made prior to his or her
employment with the Company from his or her assignment of inventions pursuant to
such employee's confidential information and invention assignment agreement. 
Each current and former consultant to the Company has entered into an agreement
containing appropriate confidentiality and invention assignment provisions
substantially in the form(s) delivered to the Investor.  To the knowledge of the
Company, (i) no person that is or was an officer, employee or consultant of the
Company is in violation of any confidential information and invention assignment
agreement with the Company and (ii) no current officer, employee or consultant
of the Company is in violation of any prior employee contract or proprietary
information agreement with any other company or third party.
4

--------------------------------------------------------------------------------

(i)    Privacy.  The Company's use and dissemination of any
personally-identifiable information concerning individuals is in compliance in
all material respects with all laws, and contractual obligations applicable to
the Company or to which the Company is bound, including the Health Insurance and
Portability and Accountability Act of 1996 (42 U.S.C. 1320d et seq.)("HIPAA"),
as amended by the Health Information Technology for Economic and Clinical Health
Act (42 U.S.C. 1791 et seq.)("HITECH"), and the regulations promulgated pursuant
to such laws, and all similar state laws.  The Company maintains policies and
procedures regarding data security and privacy and maintains administrative,
technical, and physical safeguard that are commercially reasonable and, in any
event in compliance in all material respects with applicable laws and
contractual obligations applicable to the Company or to which the Company is
bound.  To the knowledge of the Company there have been no security breaches
relating to, or in violations of, any security policy regarding, or any
unauthorized access of, any data or information used by the Company.  The
transaction contemplated by this Agreement will not, as of the Closing, violate
in any material respect any privacy policy, terms of use, applicable law or
contractual obligations of the Company relating to the use, dissemination, or
transfer of any data or information.
(j)     Compliance with Laws. The Company is not, and has not been, in conflict
with, or in default or violation of, any applicable law the violation of which
would have a Material Adverse Effect.  There is not, and has not been since the
Company's formation, any judgment, injunction, order or decree, disciplinary
action (including fines), or Governmental Entity audit against the Company or
otherwise binding upon the Company.  The Company is not a party to any corporate
integrity agreements, monitoring agreements, consent decrees, settlement orders
or similar agreements with or imposed by any government entity.  Neither the
Company, nor, to the knowledge of the Company, any officer, employee or agent of
the Company, has been convicted of any crime or engaged in any conduct that
would reasonably be expected to result in (i) exclusion under 42 U.S.C. Section
1320a-7 or any similar state law.  The Company has made available to Investor
copies of any and all documents received by governmental entities that identify
lack of compliance with applicable laws.
(k)     Compliance with Healthcare Laws. The Company and, to the Company's
knowledge, its officers, employees or agents (while acting in such capacity)
are, and at all times have been, in material compliance with healthcare laws
applicable to the Company, including the federal Anti-Kickback Statute (42
U.S.C. 1320a-7b(b)), the civil False Claims Act (31 U.S.C. 3729 et seq.), the
criminal False Claims Law (42 U.S.C. 1320a-7b(a)), the federal Physician Payment
Sunshine Act (42 U.S.C. 1320a-7h), the Civil Monetary Penalties Law (42 U.S.C.
1320a-7a), all criminal laws relating to healthcare fraud and abuse, including
18 U.S.C. Sections 286 and 287, the healthcare fraud criminal provisions under
HIPAA and HITECH, the exclusion laws (42 U.S.C. 1320a-7), the Federal Food,
Drug, and Cosmetic Act, the Public Health Services Act, Medicare (Title XVIII of
the Social Security Act), Medicaid (Title XIX of the Social Security Act), and
the regulations promulgated pursuant to such laws (collectively, "Healthcare
Laws"), and, to the Company's knowledge, have not engaged in activities which
are, as applicable, prohibited or cause for false claims liability, civil
penalties, or mandatory or permissive exclusion from Medicare, Medicaid or any
other state or federal health care program.
(l)     Title to Properties and Assets; Liens.  The Company has good and
marketable title to its properties and assets, and has good title to all its
leasehold interests, in each case subject to no material mortgage, pledge, lien,
lease, encumbrance or charge, other than (i) liens for current taxes not yet due
and payable, (ii) liens imposed by law and incurred in the ordinary course of
business for obligations not past due, (iii) liens in respect of pledges or
deposits under workers' compensation laws or similar legislation, and
(iv) liens, encumbrances and defects in title which do not in any case
materially detract from the value of the property subject thereto or have a
Material Adverse Effect, and which have not arisen otherwise than in the
ordinary course of business.  With respect to the property and assets it leases,
the Company is in compliance with such leases in all material respects and holds
a valid leasehold interest free of any liens, claims or encumbrances, subject to
clauses (i)-(iv) above.  All facilities, machinery, equipment, fixtures,
vehicles and other properties owned, leased or used by the Company are in good
operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used.
5

--------------------------------------------------------------------------------

(m)     Compliance with Other Instruments.  The Company is not in violation of
any material term of its Operating Agreement, as amended to date, or, to the
Company's knowledge, in any material respect of any term or provision of any
mortgage, indebtedness, indenture, contract, agreement, instrument, judgment,
order or decree to which it is party or by which it is bound which would have a
Material Adverse Effect.  The Company is not in violation of any federal or
state statute, rule or regulation applicable to the Company the violation of
which would have a Material Adverse Effect.  The execution and delivery of this
Agreement by the Company, the performance by the Company of its obligations
pursuant to this Agreement, and the issuance of the Class C Units, will not
result in any material violation of, or materially conflict with, or constitute
a material default under, the Company's Operating Agreement, as amended to date,
or any of its agreements, nor, to the Company's knowledge, result in the
creation of any material mortgage, pledge, lien, encumbrance or charge upon any
of the properties or assets of the Company or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties.
(n)     Litigation.  There are no actions, suits, proceedings or investigations
pending against the Company or its properties (nor has the Company received
notice of any threat thereof) before any court or governmental agency.  The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit or proceeding initiated by the
Company currently pending or which the Company currently intends to initiate.
(o)     Governmental Consent.  No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of this Agreement, or the offer, sale or issuance of the Class C Units, or the
consummation of any other transaction contemplated by this Agreement, except
(i) the filing of such notices as may be required under the Securities Act of
1933, as amended (the "Securities Act") and (ii) such filings as may be required
under applicable state securities laws, which will be timely filed within the
applicable periods therefor.
(p)     Permits.  The Company has and holds all franchises, permits, licenses,
and any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which would have a Material Adverse Effect, and
believes it can obtain, without undue burden or expense, any similar authority
for the conduct of its business as presently planned to be conducted.  The
Company is not in default in any material respect under any of such franchises,
permits, licenses or other similar authority.  No suspension, cancellation, or
limitation of any Company permits is pending or, to the knowledge of the
Company, threatened.
(q)     Offering.  Subject to the accuracy of the Investor's representations and
warranties in Section 6, the offer, sale and issuance of the Class C Units to be
issued in conformity with the terms of this Agreement, constitute transactions
exempt from the registration requirements of Section 5 of the Securities Act and
from the registration or qualification requirements of applicable state
securities laws, and neither the Company nor any authorized agent acting on its
behalf will take any action hereafter that would cause the loss of such
exemption.
(r)     No "Bad Actor" Disqualification.  The Company has exercised reasonable
care, in accordance with SEC rules and guidance, to determine whether any
Covered Person (as defined below) is subject to any of the "bad actor"
disqualifications described in Rule 506(d)(1)(i) through (viii) under the
Securities Act ("Disqualification Events").  To the Company's knowledge, no
Covered Person is subject to a Disqualification Event, except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the Securities
Act, which is listed in the Disclosure Schedule.  The Company has complied, to
the extent applicable, with any disclosure obligations under Rule 506(e) under
the Securities Act.  "Covered Persons" are those persons specified in Rule
506(d)(1) under the Securities Act, including the Company; any predecessor or
affiliate of the Company; any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company's outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the issuance of the Class C Units; and any person that
has been or will be paid (directly or indirectly) remuneration for solicitation
of purchasers in connection with the issuance of the Class C Units (a
"Solicitor"), any general partner or managing member of any Solicitor, and any
director, executive officer or other officer participating in the offering of
any Solicitor or general partner or managing member of any Solicitor.
6

--------------------------------------------------------------------------------

(s)     Registration and Voting Rights.  The Company is presently not under any
obligation and has not granted any rights to register under the Securities Act
any of its presently outstanding securities or any of its securities that may
hereafter be issued.  To the Company's knowledge, no member of the Company has
entered into any agreements with respect to the voting of the securities of the
Company.
(t)     Brokers or Finders.  The Company has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by the Company, any
liability for brokerage or finders' fees or agents' commissions or any similar
charges in connection with this Agreement or any of the transactions
contemplated hereby.
(u)     Tax Returns and Payments.  The Company has timely filed all tax returns
required to be filed by it with appropriate federal, state and local
governmental agencies, except where the failure to do so would not have a
Material Adverse Effect.  These returns and reports are true and correct in all
material respects.  All taxes shown to be due and payable on such returns, any
assessments imposed, and, to the Company's knowledge, all other taxes due and
payable by the Company on or before the Closing have been paid or will be paid
prior to the time they become delinquent.  The Company has not been advised in
writing (i) that any of its returns have been or are being audited as of the
date hereof, or (ii) of any deficiency in assessment or proposed judgment with
respect to its federal, state or local taxes.
(v)     Labor Agreements and Actions.  The Company is not bound by or subject to
(and none of its assets or properties is bound by or subject to) any written or
oral, express or implied, contract, commitment or arrangement with any labor
union, and, to the Company's knowledge, no labor union has requested or has
sought to represent any of the employees, representatives or agents of the
Company.  There is no strike or other labor dispute involving the Company
pending or, to the Company's knowledge, threatened which could have a Material
Adverse Effect, nor is the Company aware of any labor organization activity
involving its employees.  The employment of each officer and employee of the
Company is terminable at the will of the Company.  The Company has complied in
all material respects with all applicable state and federal equal employment
opportunity laws and with other laws related to employment.  No employee of the
Company has been granted the right to continued employment by the Company or to
any material compensation following termination of employment with the Company. 
The Company is not aware that any officer, key employee or group of employees
intends to terminate his, her or their employment with the Company, nor does the
Company have a present intention to terminate the employment of any officer, key
employee or group of employees.
(w)     Employee Benefit Plans.  The Company is in substantial compliance with
its "employee benefit plans" as defined in the Employee Retirement Income
Security Act of 1974, as amended.
7

--------------------------------------------------------------------------------

(x)     Obligations to Related Parties.  No employee, officer, director or, to
the Company's knowledge, member of the Company or member of his or her immediate
family is indebted to the Company, nor is the Company indebted (or committed to
make loans or extend or guarantee credit) to any of them other than (i) for
payment of salary for services rendered, (ii) reimbursement for reasonable
expenses incurred on behalf of the Company and (iii) for other standard employee
benefits made generally available to all employees (including equity purchase
agreements outstanding under any equity incentive plan approved by the Company's
board of directors (the "Board")).  To the Company's knowledge, none of such
persons has any direct or indirect ownership interest in any firm or corporation
with which the Company is affiliated or with which the Company has a business
relationship, or any firm or corporation that competes with the Company, except
in connection with the ownership of stock in publicly-traded companies.  To the
Company's knowledge, no employee, officer, director or member, nor any member of
their immediate families, is, directly or indirectly, interested in any material
contract with the Company (other than such contracts as relate to any such
person's ownership of Units or other securities of the Company).
(y)     Insurance.  The Company has in full force and effect fire and casualty
insurance policies sufficient in amount, subject to reasonable deductibles, to
allow it to replace any of its properties that might be damaged or destroyed.
(z)     Environmental and Safety Laws.  To its knowledge, the Company is not in
violation of any applicable statute, law, or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law, or regulation.
(aa)     Section 83(b) Elections.  To the Company's knowledge, all individuals
who are subject to tax laws of the United States of America and have purchased
Units of the Company under agreements that provide for the vesting of such Units
have timely filed elections under Section 83(b) of the Internal Revenue Code and
any analogous provisions of applicable state tax laws.
(bb)     Disclosure.  The Company has provided to the Investor all the
information regarding the Company that the Investor has requested for deciding
whether to purchase the Class C Units.  To the Company's knowledge, neither the
Transaction Documents nor any other documents or certificates delivered in
connection herewith, including but not limited to the Company's business plan
provided to the Investor, when taken as a whole, contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.  The Company does not represent or
warrant that it will achieve any financial projections provided to the Investor
and represents only that such projections were prepared in good faith.
(cc)     Company Documents.  The Operating Agreement of the Company is in the
form provided to counsel for the Investor.  The copy of the minute books of the
Company provided to the Investor's counsel contains complete and correct minutes
of all meetings of directors and members and all actions by written consent
without a meeting by the directors and members since the date of formation and
reflects all actions by the directors (and any committee of directors) and
members with respect to all transactions referred to in such minutes completely
and accurately in all material respects.
(dd)     Obligations of Management.  Each officer and key employee of the
Company is currently devoting substantially all of his or her business time to
the conduct of the business of the Company.  The Company is not aware that any
officer or key employee of the Company is planning to work less than full time
at the Company in the future.  No officer or key employee is currently working
or, to the Company's knowledge, plans to work for a competitive enterprise,
whether or not such officer or key employee is or will be compensated by such
enterprise.
8

--------------------------------------------------------------------------------

6. Representations and Warranties of the Investor.  The Investor represents and
warrants to the Company upon the acquisition of the Class C Units as follows:
(a)     Binding Obligation.  The Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement and the Transaction Documents (as set forth in
Section 7(h)) constitute valid and binding obligations of the Investor,
enforceable in accordance with their terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors' rights generally and general principles of equity.
(b)     Securities Law Compliance.  The Investor has been advised that Class C
Units have not been registered under the Securities Act, or any applicable
securities laws and, therefore, cannot be resold unless they are registered
under the Securities Act or applicable securities laws or unless an exemption
from such registration requirements is available.  The Investor is aware that
the Company is under no obligation to effect any such registration with respect
to the Class C Units or to file for or comply with any exemption from
registration.  The Investor has not been formed solely for the purpose of making
this investment and is purchasing the Class C Units to be acquired by the
Investor hereunder for its own account for investment, not as a nominee or
agent, and not with a view to, or for resale in connection with, the
distribution thereof, and the Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same.  The Investor
has such knowledge and experience in financial and business matters that the
Investor is capable of evaluating the merits and risks of such investment, is
able to incur a complete loss of such investment without impairing the
Investor's financial condition and is able to bear the economic risk of such
investment for an indefinite period of time.  The Investor is an accredited
investor as such term is defined in Rule 501 of Regulation D under the
Securities Act and shall submit to the Company such further assurances of such
status as may be reasonably requested by the Company.  The Investor has
furnished or made available any and all information requested by the Company or
otherwise necessary to satisfy any applicable verification requirements as to
accredited investor status.  Any such information is true, correct, timely and
complete.  The residency of the Investor is correctly set forth beneath its name
on Schedule I hereto.
(c)     Access to Information.  The Investor acknowledges that the Company has
given the Investor access to the records and accounts of the Company and to all
information in its possession relating to the Company, has made its officers and
representatives available for interview by the Investor, and has furnished the
Investor with all documents and other information required for the Investor to
make an informed decision with respect to the purchase of the Class C Units.
(d)     Tax Advisors.  The Investor has reviewed with its own tax advisors the
U.S. federal, state and local and non-U.S. tax consequences of this investment
and the transactions contemplated by this Agreement.  With respect to such
matters, the Investor relies solely on any such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral.  The Investor understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment and the transactions contemplated by this Agreement.
(e)     No "Bad Actor" Disqualification Events.  Neither (i) the Investor,
(ii) any of its directors, executive officers, other officers that may serve as
a director or officer of any company in which it invests, general partners or
managing members, nor (iii) any beneficial owner of any of the Company's voting
equity securities (in accordance with Rule 506(d) of the Securities Act) held by
the Investor is subject to any Disqualification Event (as defined in
Section 5(r)), except for Disqualification Events covered by Rule 506(d)(2)(ii)
or (iii) or (d)(3) under the Securities Act and disclosed reasonably in advance
of the Closing in writing in reasonable detail to the Company.
9

--------------------------------------------------------------------------------

7. Conditions to Closing of the Investor.  The Investor's obligations at the
Closing are subject to the fulfillment, on or prior to the Closing Date, of all
of the following conditions, any of which may be waived in whole or in part by
the Investor:
(a)     Representations and Warranties.  The representations and warranties made
by the Company in Section 5 hereof shall have been true and correct when made,
and shall be true and correct on the Closing Date.
(b)     Governmental Approvals and Filings.  Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Class
C Units.
(c)     Legal Requirements.  At the Closing, the sale and issuance by the
Company, and the purchase by the Investor, of the Class C Units shall be legally
permitted by all laws and regulations to which the Investor or the Company are
subject.
(d)     Proceedings and Documents.  All proceedings in connection with the
transactions contemplated at the Closing and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to the Investor.
(e)     Operating Agreement. The Operating Agreement shall have been duly
authorized and executed.
(f)     Strategic Supply Agreement. The Investor and the Company shall have duly
executed the Strategic Supply Agreement in substantially the form attached
hereto as Exhibit C.
(g)     Board of Directors. Effective upon the Closing, the Investor will
designate one representative as the director that the Operating Agreement
provides to be designated by the Investor, and the Company shall cause such
representive from the Investor to be appointed to the Board.
(h)     Transaction Documents.  The Company shall have duly executed and
delivered to the Investor the following documents (jointly, the "Transaction
Documents"):
(i)   This Agreement; and
(ii)   Operating Agreement.
(i)     Company Documents.  The Company shall have delivered to the Investor
each of the following:
(i)   A certificate of the Secretary of the Company, dated the Closing Date,
certifying (a) that the Operating Agreement of the Company, and attached
thereto, is in full force and effect and has not been amended, supplemented,
revoked or repealed since the date of such certification; and (b) that attached
thereto are true and correct copies of resolutions duly adopted by the Board and
continuing in effect, which authorize the execution, delivery and performance by
the Company of this Agreement, the issuance of the Class C Units, and the
consummation of the transactions contemplated hereby and thereby; and
(ii)   A Certificate of Good Standing or comparable certificate as to the
Company, certified as of a recent date prior to the Closing Date by the
Secretary of State of Tennessee.
10

--------------------------------------------------------------------------------

8. Conditions to Obligations of the Company.  The Company's obligation to issue
and sell the Class C Units at the Closing is subject to the fulfillment, on or
prior to the Closing, of the following conditions, any of which may be waived in
whole or in part by the Company:
(a)     Representations and Warranties.  The representations and warranties made
by the Investor in Section 6 hereof shall be true and correct when made, and
shall be true and correct on the Closing Date.
(b)     Governmental Approvals and Filings.  Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Class
C Units.
(c)     Legal Requirements.  At the Closing, the sale and issuance by the
Company, and the purchase by the Investor, of the Class C Units shall be legally
permitted by all laws and regulations to which the Investor or the Company are
subject.
(d)     Dismissal of Litigation. The Investor shall dismiss the current pending
litigation against the Company without prejudice prior to the Closing Date.
(e)     Operating Agreement. The Operating Agreement shall have been duly
authorized and executed.
(f)     Strategic Supply Agreement. The Investor and the Company shall have duly
executed the Strategic Supply Agreement in substantially the form attached
hereto as Exhibit C.
9.     Board Representation Right. The Investor will have board representation
rights as set forth in the Operating Agreement.
10.     Information Rights.
Financial Information and Inspection Rights.(i) For so long as any of the Class
C Units remain outstanding or for as long as the Investor holds any equity or
other debt securities of the Company, the Company will furnish the following
reports to the Investor:
1)   As soon as practicable after the end of each fiscal year of the Company,
and in any event within one hundred twenty (120) days after the end of each
fiscal year of the Company, audited consolidated balance sheet of the Company
and its subsidiaries, if any, as at the end of such fiscal year, and audited
consolidated statements of income and cash flows of the Company and its
subsidiaries, if any, for such year, prepared in accordance with GAAP
consistently applied, certified by independent public accountants of recognized
national standing selected by the Company.
2)   Within ten (10) Business Days after the first day of each fiscal quarter,
sales journals, revenue and inventory reports, accounts receivable aging reports
and such other financial information as the Investor may reasonably request.
3)   Within thirty (30) days after the end of each month or ten (10) Business
Days in the case of the months of March, June, September and December, an
unaudited consolidated balance sheet of the Company and its subsidiaries, if
any, as of the end of such monthly period, unaudited consolidated statements of
income and cash flows of the Company and its subsidiaries, if any, for such
period, commencing with the financial statements for any period ending on after
March 31, 2017, prepared in accordance with GAAP consistently applied, subject
to changes resulting from normal year-end audit adjustments, certified by the
Chief Executive Officer, President, Chief Financial Officer or Controller of the
Company.

11

--------------------------------------------------------------------------------

4)   Within seven (7) Business Days of approval by the Company's Board, annual
operating budget (including income statements, balance sheets and cash flow
statements, by month) and projections for the current fiscal year of the
Company, and (ii) to the extent prepared by the Company, quarterly projections
and an updated operating budget, together with any related business forecasts
used in the preparation of such quarterly financial projections.
(b)     Confidentiality.  Anything in this Agreement to the contrary
notwithstanding, the Investor shall not have access to any trade secrets or
classified information of the Company by reason of this Agreement.  The Investor
acknowledges that the information received by it pursuant to this Agreement may
be confidential and for its use only, and it will not use such confidential
information in violation of the Exchange Act or reproduce, disclose or
disseminate such information to any other person (other than its employees or
agents having a need to know the contents of such information, and its
attorneys), except in connection with the exercise of rights under this
Agreement, unless the Company has made such information available to the public
generally or the Investor is required to disclose such information by a
governmental authority.
(c)     Termination of Information Rights.  The covenants set forth in this
Section 10(a) shall terminate and be of no further force and effect:
(i)   after the closing of the Company's Initial Public Offering; provided the
aggregate net proceeds of such Initial Public Offering to the Company (before
deductions of underwriters' commissions and expenses) equals or exceeds
$50,000,000; or
(ii) e  ffective immediately as of the date that the Investor is no longer bound
by any of the covenants set forth in Section 7.9 of the Operating Agreement
pursuant to subpart (iii) or (iv) of the final paragraph of Section 7.9(f) of
the Operating Agreement, provided, however, that the covenants set forth in
Section 10(a)(1) will remain in effect and Investor shall continue to be
entitled to receive other financial information from the Company reasonably
requested by Investor in order for Investor to prepare financial statements in
accordance with GAAP or otherwise to be compliant with securities laws and
regulations.
11. Right of Participation.
(a)     Right of Participation.  For so long as any of the Class C Units remain
outstanding or for as long as the Investor holds any equity or other debt
securities of the Company, the Investor shall have the right of participation to
purchase its pro rata share of New Securities (as defined in this Section
11(a)(i)) which the Company may, from time to time, propose to sell and issue
after the date of this Agreement.  The Investor's pro rata share, for purposes
of this right of participation, is equal to the membership interest percentage
owned by the Investor immediately prior to the issuance of New Securities
(assuming full conversion or exercise of all outstanding convertible securities,
rights, options and warrants held by the Investor).  This right of participation
shall be subject to the following provisions:
(i)   "New Securities" shall mean any Non-incentive Units of the Company whether
now authorized or not, and rights, convertible securities, options or warrants
to purchase such Non-incentive Units, and securities of any type whatsoever that
are, or may become, exercisable or convertible into Non-incentive Units;
provided that the term "New Securities" does not include:
1)   securities issued or issuable to officers, employees, directors,
consultants, placement agents, and other service providers of the Company (or
any subsidiary) pursuant to option plans, purchase plans, agreements or other
employee incentive programs or arrangements approved by the Board;

12

--------------------------------------------------------------------------------

2)   securities issued pursuant to the conversion or exercise of any outstanding
convertible or exercisable securities as of this date of this Agreement;
3) s  ecurities issued or issuable as a dividend or distribution on Incentive
Units or Non-incentive Units of the Company;
4)   securities offered pursuant to a bona fide, firmly underwritten public
offering pursuant to a registration statement filed under the Securities Act or
other applicable securities laws of a jurisdiction other than the United States
of America;
5)   any right, option or warrant to acquire any security convertible into the
securities excluded from the definition of New Securities pursuant to
subsections (1) through (5) above.
6)   up to 5,458 other securities not issued for financing purposes (as adjusted
for combinations, splits, recapitalizations and other similar actions with
respect to the outstanding securities of the Company).
(b)     Notices.  In the event the Company proposes to undertake an issuance of
New Securities, it shall give the Investor written notice of its intention,
describing the type of New Securities, and their price and the general terms
upon which the Company proposes to issue the same.  The Investor shall have
twenty (20) days after any such notice is mailed or delivered to agree to
purchase its pro rata share of such New Securities by giving written notice to
the Company and stating therein the quantity of New Securities to be purchased.
(c)     Procedures.  In the event the Investor fails to exercise fully the right
of participation within said ten (10) day period (the "Election Period"), the
Company shall have ninety (90) days thereafter to sell or enter into an
agreement (pursuant to which the sale of New Securities covered thereby shall be
closed, if at all, within ninety (90) days from the date of said agreement) to
sell that portion of the New Securities with respect to which the Investor's
right of participation option set forth in this Section 11 was not exercised, at
a price and upon terms no more favorable to the purchasers thereof than
specified in the Company's notice to the Investor delivered pursuant to Section
11(b).  In the event the Company has not sold within such ninety (90) day period
following the Election Period, or such ninety (90) day period following the date
of said agreement, the Company shall not thereafter issue or sell any New
Securities, without first again offering such securities to the Investor in the
manner provided in this Section 11.
(d)     Termination.  The right of participation granted under this Section 11
shall expire upon, and shall not be applicable to, the Company's Initial Public
Offering.
12. Pari Passu Anti-Dilution Right. In the event any of the other Non-incentive
Units of the Company are provided with any anti-dilution adjustments in
connection with the issuance of additional securities of the Company, including,
without limitation, in connection with Unit splits, distributions, the issuance
of additional securities of the Company at a valuation that is less than the
valuation at which the Investor purchases the Class C Units and other similar
events, the Company shall provide substantially equivalent rights to the
Investor with respect to the Class C Units (with appropriate adjustment for
economic terms or other contractual rights), subject to the Investor's execution
of any documentation executed by the holders of such other Non-incentive Units
in connection with the grant of the anti-dilution adjustments.
13

--------------------------------------------------------------------------------

13. Miscellaneous.
(a)     Waivers and Amendments.  Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the
Investor.
(b)     Governing Law.  This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Tennessee, without regard to the conflicts of law
provisions of the State of Tennessee or of any other state.
(c)     Survival.  The representations, warranties, covenants and agreements
made herein shall survive the execution and delivery of this Agreement.
(d)     Successors and Assigns.  Subject to the restrictions on transfer
described in Section 13(e) below, the rights and obligations of the Company and
the Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
(e)     Assignment by the Company.  The rights or obligations hereunder may not
be assigned, by operation of law or otherwise, in whole or in part, by the
Company without the prior written consent of the Investor.
(f)     Entire Agreement.  This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and the
Investor and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
(g)     Notices.  All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (i) if to the Investor, at the
Investor's address or facsimile number set forth in the Schedule of the
Investors attached as Schedule I, or at such other address as the Investor shall
have furnished the Company in writing, or (ii) if to the Company, at 701
Broadway Avenue, Nashville, Tennessee 37203, telephone: (615) 933-3369, fax:
(615) 933-3384, or at such other address or facsimile number as the Company
shall have furnished to the Investor in writing.  All such notices and
communications will be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one business day after being
delivered by facsimile (with receipt of appropriate confirmation), (iv) one
business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.
(h)     Expenses.  Except as otherwise expressly set forth in this Agreement,
regardless of whether the transactions contemplated in this Agreement are
consummated, each party shall pay its own fees and expenses incident to the
negotiation, preparation and execution of this Agreement and the other
Transaction Documents, and the consummation of the transactions contemplated in
this Agreement, including legal, accounting and financial advisory fees and
expenses.
(i)     Severability of this Agreement.  If any provision of this Agreement
shall be judicially determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
(j)     Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement.  Facsimile and other
electronic copies of signed signature pages will be deemed binding originals.
 
14

--------------------------------------------------------------------------------

 
 
 
 (Signature Page Follows)
 
 
 
 
 

 
15

--------------------------------------------------------------------------------





The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.
 
COMPANY:
 
SMILEDIRECTCLUB, LLC
a Tennessee limited liability company
 
 
By: /s/ L. Douglas Hudson
Name: L. Douglas Hudson
Title: CEO
 
 
INVESTOR:
 
ALIGN TECHNOLOGY, INC.
a Delaware company
 
By: /s/ Joseph Hogan
Name: Joseph M. Hogan
Title: President & Chief Executive Officers



[Signature page for Class C Non-incentive Unit Purchase Agreement]



 
 

--------------------------------------------------------------------------------

SCHEDULE I
SCHEDULE OF INVESTORS


Name and Address
 

Number of Class C
Non-Incentive Units
 
 
Align Technology, Inc.
Address for all notices:
 
2560 Orchard Parkway
San Jose, CA 95050
 
Attn: Roger E. George, VP Corporate and Legal Affairs and General Counsel
Tel.:(408) 470 - 1000
Fax:(408) 470-1024
 
 
18,557
 






--------------------------------------------------------------------------------

 